18-1613
     Ocasio v. Barr
                                                                            BIA
                                                                         Hom, IJ
                                                                    A076 574 740
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RAYMOND J. LOHIER, JR.,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   LICETH MARTHA OCASIO,
14            Petitioner,
15
16                    v.                                  18-1613
17                                                        NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Bruno Joseph Bembi, Hempstead,
24                                    NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
27                                    General; Justin Markel, Senior
28                                    Litigation Counsel; Andrew
 1                             Oliveira, Trial Attorney, Office
 2                             of Immigration Litigation, United
 3                             States Department of Justice,
 4                             Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Liceth Martha Ocasio, a native and citizen of

10   Honduras, seeks review of a May 2, 2018 decision of the BIA

11   affirming an October 10, 2017 decision of an Immigration Judge

12   (“IJ”) denying Ocasio’s motion to reopen and rescind her in

13   absentia removal order.   In re Liceth Martha Ocasio, No. A

14   076 574 740 (B.I.A. May 2, 2018), aff’g No. A 076 574 740

15   (Immig. Ct. N.Y.C. Oct. 10, 2017).    We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       Under the circumstances of this case, we consider the

19   IJ’s decision as supplemented by the BIA.         Yan Chen v.

20   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   Motions to reopen

21   in absentia removal orders are governed by different rules

22   depending on whether the movant seeks to rescind the order or

23   present new evidence of eligibility for relief from removal.

                                   2
 1   See Song Jin Wu v. INS, 436 F.3d 157, 163 (2d Cir. 2006); In

 2   re M-S-, 22 I. & N. Dec. 349, 353–55 (BIA 1998).      Accordingly,

 3   when, as here, an alien files a motion that seeks both

 4   rescission of an in absentia removal order, as well as

 5   reopening for consideration of an application for relief from

 6   removal, we treat the motion as comprising distinct motions

 7   to rescind and to reopen.   Alrefae v. Chertoff, 471 F.3d 353,

 8   357 (2d Cir. 2006).     We review the denial of a motion to

9    rescind an in absentia removal order under the same abuse of

10   discretion standard that applies to motions to reopen.           See

11   Id.; Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005).

12   Motion to Rescind

13       There are two grounds to rescind an in absentia removal

14   order: (1) lack of notice of the hearing, and (2) exceptional

15   circumstances   for   failure   to    appear   if   rescission    is

16   requested within 180 days.      See 8 U.S.C. § 1229a(b)(5)(C);

17   8 C.F.R. § 1003.23(b)(4)(ii).       The agency did not abuse its

18   discretion when it denied Ocasio’s motion to rescind.

19       First, the record supports the agency’s conclusion that

20   Ocasio had notice of her final hearing.        The record shows a

21   letter from Ocasio’s attorney, Juan A. Torres, stating that


                                     3
 1   he was her attorney and asking to reschedule the hearing.

 2   And the IJ found based on his review of the tape of the

 3   hearing that both Ocasio and counsel were present at a May

 4   2001 hearing at which notice was given of the August 2001

 5   hearing at which the in absentia order was entered.   A written

 6   notice in the record supports this finding as it was signed

 7   by the IJ following a statement that the IJ provided written

 8   notice to Ocasio in English and orally advised her of the

9    notice’s contents in a language she understands.

10          While Ocasio now argues that she was not present at the

11   May 2001 hearing, she has not provided any evidence, including

12   any affidavit, to support that argument, and her counsel’s

13   statements to this Court are not evidence.     See Pretzantzin

14   v. Holder, 736 F.3d 641, 651 (2d Cir. 2013).     Moreover, she

15   does not contest that Torres was present at the May 2011

16   hearing, and any notice to her counsel constitutes notice to

17   her.    See 8 U.S.C. § 1229a(b)(5)(A) (“Any alien who, after

18   written notice . . . has been provided to the alien or the

19   alien’s counsel of record, does not attend a proceeding under

20   this section, shall be ordered removed in absentia . . . .

21   ”).     Although Ocasio also argues that Torres was not her


                                    4
 1   attorney of record because he did not file a notice of

 2   appearance form, she did not exhaust this argument before the

 3   agency.   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d
4   104, 122 (2d Cir. 2007) (holding that we are “usually unable

 5   to review” an issue not raised before the BIA).

 6       Accordingly, because Ocasio had notice, her 2017 motion

 7   to rescind was untimely filed more than 180 days after the

 8   2001 order.   See 8 U.S.C. § 1229a(b)(5)(C).      Her claim of

 9   ineffective assistance of counsel was insufficient to warrant

10   a grant of equitable tolling because she did not comply with

11   the procedural requirements for such a claim.     See Jian Yun

12   Zheng v. U.S. Dep’t of Justice, 409 F.3d 43, 47 (2d Cir. 2005)

13   “[A]n alien who has failed to comply substantially with

14   the [procedural] requirements in her motion to reopen before

15   the BIA forfeits her ineffective assistance of counsel claim

16   in this Court.”).   We find no merit in Ocasio’s argument that

17   the procedural requirements set forth in Matter of Lozada, 19

18   I. & N. Dec. 637 (BIA 1988), should be overturned.    See id.;

19   see also Piranej v. Mukasey, 516 F.3d 137, 142 (2d Cir. 2008)

20   (“[T]his Court has firmly upheld the relevance of the Lozada

21   requirements.”).    In addition to Ocasio’s failure to satisfy


                                    5
 1   the procedural requirements, Ocasio failed to act with due

 2   diligence.   See Rashid v. Mukasey, 533 F.3d 127, 132 (2d Cir.

 3   2008) (alien who waited fourteen months did not demonstrate

 4   due diligence); Iavorski v. U.S. INS, 232 F.3d 124, 134 (2d

5    Cir. 2000) (petitioner who waited nearly two years after

6    adverse BIA decision did not exercise due diligence).

 7   Motion to Reopen

 8       An alien seeking to reopen proceedings may file a motion

 9   to reopen no later than 90 days after the date on which the

10   final administrative decision was rendered. See 8 U.S.C.

11   § 1229a(c)(7)(C)(i);   8 C.F.R.   § 1003.23(b)(1).        It   is

12   undisputed that Ocasio’s motion to reopen, filed 16 years

13   after her in absentia removal order, was untimely.    While the

14   time limitation may be tolled based on ineffective assistance

15   of counsel, see Iavorski, 232 F.3d at 133–34, as discussed

16   above, Ocasio did not satisfy the procedural requirements or

17   exercise due diligence to toll the time limitation.

18       Moreover,   Ocasio’s   purported   eligibility   to   adjust

19   status does not implicate any exception to the time limit for

20   filing a motion to reopen.   See Matter of Yauri, 25 I. & N.

21   Dec. 103, 105 (BIA 2009) (emphasizing “that untimely motions


                                   6
 1   to reopen to pursue an application for adjustment of status

 2   . . . do not fall within any of the statutory or regulatory

 3   exceptions to the time limits for motions to reopen before

 4   the   [BIA]”).       And    Ocasio’s   motion   to   reopen    was     not

 5   accompanied     by   the    relevant   application    for     relief    as

 6   required by the regulations.           See 8 C.F.R. § 1003.23(b)(3)

 7   (“A motion to reopen proceedings . . . for the purpose of

 8   acting on an application for relief must be accompanied by

 9   the appropriate application for relief and all supporting

10   documents.”).

11   Sua Sponte Reopening

12         Ocasio has not challenged           the denial of sua sponte

13   reopening in her brief.        See Norton v. Sam’s Club, 145 F.3d
14   114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in

15   the briefs are considered waived and normally will not be

16   addressed on appeal.”).        Moreover, we lack jurisdiction to

17   review   the     agency’s     “entirely     discretionary”      decision

18   declining to reopen sua sponte.           Ali v. Gonzales, 448 F.3d
19   515, 518 (2d Cir. 2006).

20   Motion to Compel

21         We deny Ocasio’s counsel’s motion to compel the IJ to


                                        7
 1   grant him access to the hearing tapes.      First, apart from

 2   counsel’s representations, there is no evidence or statement

 3   directly from Ocasio to contradict the IJ’s finding that she

 4   and her counsel attended the May 2001 hearing where they

 5   received notice of the next hearing date.    Second, Ocasio’s

 6   attorney should have filed a request directly with the IJ

 7   assigned to the case along with a Form EOIR-28.

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court




                                   8